Citation Nr: 0200032	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  01-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service January 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for an increased rating in excess of 20 percent for his 
service-connected duodenal ulcer.  The veteran perfected a 
timely appeal of this determination.


FINDING OF FACT

The evidence of record shows that the veteran's duodenal 
ulcer is productive of continuous moderate manifestations; 
but it does not show that the veteran's condition is 
productive of impaired health manifested by anemia, weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration and occurring at least four times a year.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  Upon receiving the veteran's claim for an increased 
rating dated in April 2001, VA sent the veteran written 
notice dated July 3, 2001.  Within VA's written notice, the 
veteran was specifically advised of the recent enactment of 
the VCAA, and he was advised regarding the particular types 
of information and medical evidence VA would obtain, and that 
evidence which he was expected to provide in order to 
substantiate his claim.  Thereafter, the RO's August 2001 
rating decision and October 2001 statement of the case, which 
were issued during this appeal, addressed the law and put the 
veteran on notice regarding the evidentiary shortcomings of 
his claim.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  The RO requested VA treatment records from the 
Erie, Pennsylvania VAMC, and such records have been 
associated with the veteran's claims folder.  For purposes of 
evaluating his service-connected duodenal ulcer condition, 
the veteran was scheduled for a comprehensive VA examination 
in July 2001, and a copy of his examination report has also 
been associated with his claims folder.  A July 2001 Report 
of Contact, confirms that the veteran has not alleged that 
there are any additional medical records related to his claim 
that VA has not already obtained.  Additionally, the veteran 
indicated that he had no further evidence to submit.  Thus, 
adjudication of this appeal without remand to the RO for 
additional consideration under the law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claim of 
entitlement to an increased rating in excess of 20 percent 
for the veteran's service-connected duodenal ulcer is ready 
for appellate review.


Factual Background

In April 2001, the veteran submitted a claim for entitlement 
to an increased rating in excess of 20 percent for his 
service-connected duodenal ulcer.  He related that his 
"stomach condition had gotten worse over the years."  He 
also advised that he had been taking increased medication for 
this condition, but he had not had any results.

In July 2001, the veteran underwent a VA examination in 
connection with his claim seeking an increased rating for his 
service-connected duodenal ulcer.  At the time of his 
examination, the veteran denied vomiting and hemoptysis, 
although he did have occasional melena.  In regards to 
treatment, the veteran advised that he took Citrucel, and he 
watched what he ate.  He indicated that he keeps away from 
fried and greasy food, as well as hot and spicy foods.  The 
veteran denied any circulatory disturbance after meals.  He 
also denied diarrhea, or constipation.  He did indicate that 
he had occasional distention, but no nausea or vomiting.  It 
was noted that there had been no significant weight gain or 
weight loss.  There were no signs of anemia.  The veteran 
denied any changes in his appetite, although he did indicate 
that he experienced some occasional discomfort when eating 
hot or spicy foods.  The veteran denied any bowel habit 
changes, and as previously noted, his intolerance to food 
included spicy and greasy foods.   Finally, the veteran 
denied hemorrhoids or jaundice.  

Upon physical examination, the veteran was described as well 
developed.  His height was recorded as 5 feet, 10 inches.  He 
weighed 196 pounds.  The veteran's abdomen was described as 
soft; there was a well-healed scar from previous stomach 
surgery done many years ago.  The veteran's bowel sounds were 
normal.  There was no guarding, and there was no tenderness 
to palpation.  The veteran had no enlargement in the liver.

The overall impression was that the veteran had a history of 
duodenal ulcer, subsequently followed later with a partial 
gastrectomy.  The veteran also had hyperlipidemia, benign 
prostatic hypertrophy, status post right knee replacement, 
history of glaucoma, and status post bilateral hernia repair.  
The veteran also took the following medications to 
include:Tylenol, Citrucel, Sinvastatin, Terazosin, and 
vitamins E and B12.

According to the veteran's VA examiner, the veteran was 
asymptomatic at the time of his examination.  It was noted 
that the veteran had occasional discomfort in the epigastric 
area when eating highly spicy foods or highly seasoned foods.  
He had occasional melena in the past, but nothing recently.  

Treatment reports from the Erie, Pennsylvania VAMC, dated in 
April and June 2001, revealed no pertinent findings with 
respect to treatment or symptoms related to the veteran's 
duodenal ulcer.


Analysis

The veteran contends that his current 20 percent evaluation 
does not adequately reflect the severity of his service-
connected duodenal ulcer disability.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Currently, the veteran's duodenal ulcer disability is rated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Under this applicable rating criteria, a 20 
percent evaluation is warranted when there is evidence of a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent evaluation is warranted when there is evidence of a 
moderately severe duodenal ulcer that is less than severe but 
with impairment of health manifested by anemia and weight 
loss; or by recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
38 U.S.C.A. § 4.114.

After careful review and consideration of the pertinent 
medical evidence of record, the Board determines that the 
manifestations associated with the veteran's duodenal ulcer 
more nearly approximate the criteria for a 20 percent rating 
under diagnostic code 7305.  In regard, the Board observes 
that the veteran complains that his stomach condition has 
gotten worse over the years.  The veteran maintains that 
while he has been taking medication for his condition, he has 
not had any results.  Moreover, due to his condition, the 
veteran relates that he must avoid hot, spicy, or greasy 
foods.  Currently, the veteran continues to take several 
different types of medication, to include Tylenol, Citrucel, 
Sinvastatin, and Terazosin.  In light of these observations, 
which are indicative of continuous moderate manifestations of 
a duodenal ulcer, a 20 evaluation is warranted for the 
veteran's service-connected disability.

An evaluation in excess of 20 percent is not warranted for 
the veteran's duodenal ulcer because there is no evidence on 
file showing the presence of more severe symptomatology 
consistent with a 40 percent rating under Diagnostic Code 
7305.  In fact, during the VA examination of July 2001, the 
examiner described the veteran as being asymptomatic.  The 
results of this VA examination disclosed no indications that 
the veteran had any impairment of health manifested by anemia 
and weight loss, nor did they reflect any incapacitating 
episodes associated with the veteran's ulcer.  Rather, upon 
physical examination, the veteran was described as well 
developed.  His height was recorded as 5 feet 10 inches, and 
he weighed 196 pounds.  Although the veteran expressed an 
intolerance to spicy or greasy foods, he denied any 
circulatory disturbance after meals.  The veteran also denied 
several other medical conditions such as vomiting, 
hemoptysis, hemorrhoids, jaundice, diarrhea, or constipation.  
Finally, the residuals associated with the veteran's duodenal 
ulcer included a scar from a previous surgery; however, the 
veteran's scar was described as well-healed and as such, the 
Board finds that a separate evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 is not warranted in this case.

In a similar manner, the Board notes there is additionally a 
lack of evidence regarding an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that the veteran's service-
connected duodenal ulcer has recently required him to undergo 
hospitalization, nor is there any evidence that the ulcer 
ever interfered with the veteran's employment.  Thus, based 
on the evidentiary record, the aforementioned assignment of a 
20 percent schedular rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, has already adequately addressed, as 
far as can practicably be determined, the average impairment 
of earning capacity due to the veteran's duodenal ulcer 
disability.  Therefore, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagel v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating in excess of 20 percent for a duodenal 
ulcer is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

